Per Curiam.
The judgment and orders must be affirmed. The findings are sufficient to sustain the judgment and the statement on motion for new trial contains no sufficient specification of particulars wherein the findings are unsustained by the evidence. There is no affidavit in support of the alleged *234grounds of surprise and newly discovered evidence, which by statute is made essential to the granting of a motion for ■ new trial on either of those grounds. And with respect to the plaintiff’s motion to “amend and make additional findings,” it is sufficient to say that this motion was made long after the entry of the judgment and the denial of the motion for a new trial.
Judgment and orders affirmed.